DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Response to Arguments
Regarding applicant’s statement on page 8 regarding 35 USC §112:
The Examiner interprets the claims as including means-plus-function elements under 35 U.S.C. §112(f). Without conceding that the claims should be interpreted under 35 U.S.C. § 112(f), Applicant respectfully submits the specification describes sufficient structure for performing the claimed functions.
Examiner’s Response:
Examiner notes that the 35 U.S.C. §112(f) claim interpretation is not a rejection or statement that the limitations do not have sufficient structure described in the specification. In fact, 112(f) states that the limitations will be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Regarding applicant’s statement on pages 8-9 regarding 35 USC §101:
As amended, claim 1 includes meaningful limitations that are much more than mere drafting efforts to monopolize the basic functions of organizing human activity and generic computer components. Claim 1 sets forth special purpose technological components for protecting digital rights of a learning model learned from artificial intelligence, rather than generic computer components.  
As amended, claim 1 recites specific operations performed by a learning apparatus, making clear how the information on who is the holder of rights in the creative works produced using the learning model is maintained. Claim 1 is directed to a specific implementation of a solution to a problem unique to the software arts, and more specifically artificial intelligence, rather than an activity previously performed in the human mind or with the aid of pencil and paper. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016) ("We are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea."). Because this invention relates to artificial intelligence, none of the limitations can be performed in the human mind or with the aid of pencil and paper.
Examiner’s response:
	The amended claims still recite mental processes and additional elements that do not provide a practical application to the judicial exception, or amount to significantly more than the judicial exception. The rejection has been updated to address the amendments made. 
	Regarding “claim 1 includes meaningful limitations that are much more than mere drafting efforts to monopolize the basic functions of organizing human activity and generic computer components,” examiner notes that the specification clearly describes the learning apparatus as generic computer components. Paragraph 41 of the specification states that the apparatus includes a learning module setup unit, a data loader, a learning engine, and a storage unit. Paragraph 42 further expands on this and states that the apparatus may be a server, a desktop, a notebook computer, a tablet PC, a supercomputer, a clouding computer, etc. and is not limited to a specific form.
	Furthermore, the learning model learned from artificial intelligence is claimed in a generic manner and amounts to merely using AI as a tool under 2106.05(f) or linking the recited abstract idea to machine learning technology under 2106.05(h).
	Applicant further argues that claim 1 recites specific operations performed by a learning apparatus and is directed to a specific implementation of a problem to a problem unique to the software arts, and more specifically artificial intelligence, rather than an activity previously performed in the human mind or with the aid of pencil and paper. Unlike the claims in Enfish, where a specific problem in computer technology was addressed, “how the information on who is the holder of rights in the creative works produced using the learning model is maintained” is not a problem in computer technology or software arts.  There is no improvement in the functionality of the computer or an improvement in any other technology. Examiner notes that artificial intelligence does not appear used to implement of the learning apparatus. The artificial intelligence claimed is merely the tool to implement the abstract idea. 
	Regarding “Because this invention relates to artificial intelligence, none of the limitation can be performed in the human mind or with the aid of pencil and paper.” of page 9, Examiner notes that relating to artificial intelligence is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
The arguments also do not make it clear or specifically explains which limitations or elements cannot reasonably be performed in the human mind or with the aid of pencil and paper. The examiner’s rejection provides specific examples on how additional elements do not practically apply the judicial exception or amount to significantly more than the abstract idea. The arguments also do not explain which specific findings in the rejection are incorrect and why. 
	See updated 35 U.S.C. 101 rejection below.

Regarding applicant’s statement on pages 11 regarding 35 USC §101:
Applicant submits the amended claims, when read in light of the specification, recite more than an abstract idea. Rather, amended claim 1 recites a combination of technological elements embodying an apparatus for protecting ownership rights of a learning model learned from artificial intelligence and involves much more than mental processes that could be performed in the human mind. Instead, claim 1 recites a combination of technical activities that cannot be performed by a human or within a human mind. Simply because some of the various components used to perform certain functions are known does not mean that the combination of elements as claimed does not constitute a particular technological improvement for implementing the alleged abstract idea.
Examiner’s response:
	Examiner notes that claims are interpreted as what one of ordinary skill in the art would understand them to mean, in light of the specification. However, if any limitations or elements in the specification are not recited in the claims, then the broader claimed invention may still not be eligible. Examiner further notes that as previously explained, the arguments fail to point out or explain which steps cannot be performed in the human mind.  The paragraphs cited appear to describe identifying which AI is responsible for creative works or subject of rights. As such, the improvement would 
See updated 35 U.S.C. 101 rejection below.

Regarding applicant’s statement on pages 11 regarding 35 USC §101:
	Regarding the Examiner's assertion that claim 23 "covers transitory signals," Applicant has amended the claim to specify that the computer readable storage medium is tangible and non-transitory, thus excluding signals per se. Applicant respectfully submits that amended claims 1-23 are now in condition for allowance.
Examiner’s response:
	The determination at Step 1 of the 35 U.S.C. 101 that claim 23 does not fall within one of the four statutory categories of inventions due to the computer readable storage medium not being strictly non-transitory has been withdrawn.
	See updated 35 U.S.C. 101 rejection below.

Regarding applicant’s statement on pages 12-13 regarding 35 USC §103:
As an initial matter, Applicant submits the recitation of digital rights of a learning model "learned from artificial intelligence" constitutes a structural difference when construed in the context of the entire claim. Claim 1 recites the learning data includes information on the subject of rights thus indicating the recitation is more than merely an intended use.
Qian, Krizhevsky, and Prakash all fail to show at least the following element: "wherein the learning data includes information on a subject of rights and data other than the information on the subject of rights, and wherein the learning model learning the information on the subject of rights is configured to have a fixed output value related to the information on the subject of rights of the learning model, the fixed output value being unchanged by relearning of the learning model." None of these references even discuss "information on the subject of rights of the learning model." For example, Qian is not directed to digital rights of a learning model learned from artificial intelligence and is instead merely directed to authorship identification, which it describes as follows: "The process of identifying the author from a group of candidates according to his writing samples (sentences, paragraphs or short articles) is authorship identification." Krizhevsky is directed to object recognition in images. Prakash discusses whether the human brain functions similarly to computers.
In addition, the Examiner concedes on page 43 that Qian and Krizhevsky are silent as to the following limitations: "the learning model comprising one or more formulae and parameters received from one or more of the following: user input via an input device, importing from the Internet, and receiving via an external device" and "changing one or more of the formulae and parameters of the learning model in light of the learning data." Prakash fails to cure the deficiencies of Qian and Krizhevsky. For example, Prakash is silent at least as to "changing one or more of the formulae and parameters of the learning model in light of the learning data." Prakash does not discuss any "changing" and instead discusses "functions that have to be performed, in a defined order, within defined parameters."
Examiner’s response:
	Examiner notes that the body of the claim does not bring life to the limitations in the preamble. When reading the preamble in the context of the entire claim, the recitation “digital rights” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Applicant’s arguments with respect to the newly amended limitations have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“learning model setup unit” in claim 1.
“data loader” in claim 1.
“learning engine” in claim 1.
“storage unit” in claim 1.
“tracking information insertion unit” in claim 8.
“restriction algorithm insertion unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that a processor is performing the algorithm. For example, general or specific purposes computer (paragraph 68). The data loader is limited to a processor importing or receiving one or more of learning data (paragraph 7). The storage unit is limited to a hard disc, ROM and RAM (paragraph 60). Tracking information insertion unit and restriction algorithm insertion unit are algorithms. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Step 1:
Claims 1-11 are directed to a learning apparatus (a machine) and claims 12-22 are directed to a method (a process) which fall within one of the four statutory categories of inventions.
Claim 23 is directed to a tangible non-transitory computer readable storage medium and falls within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
	Claim 1 recites in part: 
learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters;
learning the information on the subject of rights is configured to have a fixed output value related to the information on the subject of rights. 
learning model in light of the learning data,
fixed output value being unchanged by relearning the learning model
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  For example, a human would decide to learn and memorize information such as books and their authors or music pieces and their composers. For example, “forcing the learning model to learn with the learning data imported or received… would be the human reading the information and memorizing it or learning from it.   The limitation “Wherein the learning model learning the information on a subject of rights is configured to have a fixed output value related to the information on a subject of rights” would be the human memorizing the information (books and their authors, publication year, etc.) and then reciting the information. If they memorized the information, then their output for any given question of “who is the author of…” would be fixed. Examiner notes that learning model learning in light of learning data is an inherent byproduct of a human learning and reading information (see above). A fixed output value being unchanged by relearning the learning model also occurs after the human initially learns the information of a subject of rights. When the human is subject to relearning, if the information that they previously learned is correct/the same, there would be no reason for the output to change after relearning.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of: 
“a learning model setup unit accepting input of a learning model, ” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model learned being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model… comprising one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gather (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“a data loader importing or receiving one or more of learning data from the Internet or the external device; ” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“executing on a computer to force the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“a storage unit storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  
“a learning model setup unit accepting input of a learning model, ” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model learned being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model… comprising one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gather (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“a data loader importing or receiving one or more of learning data from the Internet or the external device; ” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“executing on a computer to force the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“a storage unit storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 2
Step 2A, Prong 1:
Claim 2 recites in part:
	Weight value for learning the information on the subject of rights is higher than a weight value for learning of the data other than the information on the subject of rights
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. In addition, having a higher weight value for information on the subject of rights would simply mean the human commits more energy to memorizing author details rather than the title of the book. This would make sense, since there is generally more information about the author than the title. The author information may include the authors name, age, city/state/country they grew up in or currently live in as described in the specification, but the title is just a series of words, which would take less energy to memorize.
Step 2A, Prong 2:  
	The claim recites wherein the learning data include a weight value related to each learning. This limitation merely adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As such, the claim does not integrate the judicial exception into a practical application.  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the additional element of learning data includes a weight value related to each learning is merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 3
Step 2A, Prong 1:
	Claim 3 recites in part:
	Each of the data other than the information on the subject of rights among the learning data is paired with the information on the subject of rights
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Continuing the example above, every time a human would need to memorize information about a book (title and author information), the two types of data would be memorized and learned together. For example, if there was a list of books with their respective list of author information, the human would memorize one book along with its respective author information before moving on to memorize the next book and author information associated with that book. It would not make sense for the human to memorize the list of books, and then separately memorize the list of author information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of every time the learning model learns the data other than the information on the subject of rights in the learning engine, the learning model also learns the information on the subject of rights. These elements are recited at a high-level of generality and amounts to no more than mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of every time the learning model learns the data other than the information on the subject of rights in the learning engine, the learning model also learns the information on the subject of rights are recited at a high-level of generality and amounts to no more than mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 4
Step 2A, Prong 1:
Claim 4 recites in part:
	an area that can be learned later and an area that cannot be learned later, and wherein the information on the subject of rights is learned in the area that cannot be learned later
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. For example, if the primary focus of someone was to memorize book titles and its corresponding authors, then the information about the author would not be able to be learned later, as that is the primarily what is being memorized. However, any additional information that is not pertinent to the information on a subject of rights can be saved to be memorized later.
Step 2A, prong 2
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a learning model consists of an area that can be learned later and an area that cannot be learned later. This element recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a learning model consists of an area that can be learned later and an area that cannot be learned later is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 5
Step 2A, Prong 1:
	Claim 5 recites in part:
the learning data include a weight value for each learning, and wherein the weight value is configured not to be changed or deleted by relearning.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. For example, a human may deem certain information more important or more difficult to memorize during the memorization process and focus on memorizing those specific parts more than other parts. Once it has been memorized, it will not be changed or deleted by relearning.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim does not recite any additional elements which could integrate the abstract idea into a practical application or provide an inventive concept.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, there are no additional elements which could integrate the abstract idea into a practical application or provide an inventive concept.
Regarding claim 6
Step 2A, Prong 1:
	Claim 6 recites in part:
for an input value related to the subject of rights, the fixed output value related to the information on the subject of rights
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. If a human memorized information properly, then they will have the same output every time that they recall the same information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the learning model learning the information on the subject of rights configured to output. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the learning model learning the information on the subject of rights configured to output is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 7
Step 2A, Prong 1:
	Claim 7 recites in part:
the fixed output value related to the information on the subject of rights
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. If a human memorized information properly, then they will have the same output every time that they recall the same information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the learning model learned the information on the subject of rights is configured to output, to a result created by the learning model. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the learning model learned the information on the subject of rights is configured to output, to a result created by the learning model is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 8
Step 2A, Prong 1:
	Claim 8 recites in part:
inserting tracking information into learning model data, wherein the inserted tracking information is configured for identifying a distribution route of the learning model when the learning model is distributed, wherein the learning model data is data including the learning model and the tracking information and is stored in the storage unit
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the tracking would simply be performed by the human remembering who they have recited the information to. This would allow the human to have a distribution route from the source (human) to the target (whoever the information was recited to or shared with). Accordingly, the storage unit that the tracking information is stored in would be the human’s brain.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of a tracking information insertion unit. This element is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a tracking information insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 9
Step 2A, Prong 1:
	Claim 9 recites in part:
inserting a use restriction algorithm into learning model data, wherein the use restriction algorithm, when executed by the computer, configures the computer to restrict use of the learning model by those receiving the learning model when it is distributed, wherein the learning model data is data including the learning model and the use restriction algorithm and is stored in the storage unit
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human can simply restrict who to share the information with what when to recite or use the information they have stored and remembered. Additionally, the restriction is done by the human’s brain, which is acts as the storage unit.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of a use restriction algorithm insertion unit. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 10
Step 2A, Prong 1:
	Claim 10 recites in part:
when the learning model is modified, is configured to put a restriction on the learning model
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a use restriction algorithm. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a use restriction algorithm. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 11
Step 2A, Prong 1:
	Claim 11 recites in part:
when the learning model is used and a result is created, is configured to put a restriction on the result
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a use restriction algorithm. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Regarding claim 12:
Step 2A, Prong 1:
	Claim 12 recites in part: 
learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters;
learning the information on the subject of rights is configured to have a fixed output value related to the information on the subject of rights. 
learning model in light of the learning data,
fixed output value being unchanged by relearning the learning model

	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  For example, a human would decide to learn and memorize information such as books and their authors or music pieces and their composers. For example, “forcing the learning model to learn with the learning data imported or received… would be the human reading the information and memorizing it or learning from it.   The limitation “Wherein the learning model learning the information on a subject of rights is configured to have a fixed output value related to the information on a subject of rights” would be the human memorizing the information (books and their authors, publication year, etc.) and then reciting the information. If they memorized the information, then their output for any given question of “who is the author of…” would be fixed. Examiner notes that learning model learning in light of learning data is an inherent byproduct of a human learning and reading information (see above). A fixed output value being unchanged by relearning the learning model also occurs after the human initially learns the information of a subject of rights. When the human is subject to relearning, if the information that they previously learned is correct/the same, there would be no reason for the output to change after relearning.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of: 
“method… accepting input of a learning model,” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model… comprising one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gathering (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“importing or receiving one or more of learning data from the Internet or the external device;” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“executing, by a computer, a learning engine to force the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  
“method… accepting input of a learning model,” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model… comprising one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gathering (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“importing or receiving one or more of learning data from the Internet or the external device;” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“executing, by a computer, a learning engine to force the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 13
Step 2A, Prong 1:
Claim 13 recites in part:
	Weight value for learning the information on the subject of rights is higher than a weight value for learning of the data other than the information on the subject of rights
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. In addition, having a higher weight value for information on the subject of rights would simply mean the human commits more energy to memorizing author details rather than the title of the book. This would make sense, since there is generally more information about the author than the title. The author information may include the authors name, age, city/state/country they grew up in or currently live in as described in the specification, but the title is just a series of words, which would take less energy to memorize.
Step 2A, Prong 2:  
	The claim recites wherein the learning data include a weight value related to each learning. This limitation merely adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As such, the claim does not integrate the judicial exception into a practical application.  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the additional element of learning data includes a weight value related to each learning is merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 14
Step 2A, Prong 1:
	Claim 14 recites in part:
	Each of the data other than the information on the subject of rights among the learning data is paired with the information on the subject of rights
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. Continuing the example above, every time a human would need to memorize information about a book (title and author information), the two types of data would be memorized and learned together. For example, if there was a list of books with their respective list of author information, the human would memorize one book along with its respective author information before moving on to memorize the next book and author information associated with that book. It would not make sense for the human to memorize the list of books, and then separately memorize the list of author information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of every time the learning model learns the data other than the information on the subject of rights in the learning engine, the learning model also learns the information on the subject of rights. These elements are recited at a high-level of generality and amounts to no more than mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of every time the learning model learns the data other than the information on the subject of rights in the learning engine, the learning model also learns the information on the subject of rights are recited at a high-level of generality and amounts to no more than mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 15
Step 2A, Prong 1:
Claim 15 recites in part:
	an area that can be learned later and an area that cannot be learned later, and wherein the information on a subject of rights is learned in the area that cannot be learned later
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, if the primary focus of someone was to memorize book titles and its corresponding authors, then the information about the author would not be able to be learned later, as that is the primarily what is being memorized. However, any additional information that is not pertinent to the information on a subject of rights can be saved to be memorized later.
Step 2A, prong 2
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a learning model consists of an area that can be learned later and an area that cannot be learned later. This element recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a learning model consists of an area that can be learned later and an area that cannot be learned later is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 16
Step 2A, Prong 1:
	Claim 16 recites in part:
the learning data include a weight value for each learning, and wherein the weight value is configured not to be changed or deleted by relearning.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, a human may deem certain information more important or more difficult to memorize during the memorization process and focus on memorizing those specific parts more than other parts. Once it has been memorized, it will not be changed or deleted by relearning.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim does not recite any additional elements which could integrate the abstract idea into a practical application or provide an inventive concept.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, there are no additional elements which could integrate the abstract idea into a practical application or provide an inventive concept.
Regarding claim 17
Step 2A, Prong 1:
	Claim 17 recites in part:
for an input value related to the subject of rights, the fixed output value related to the information on a subject of rights
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. If a human memorized information properly, then they will have the same output every time that they recall the same information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the learning model learning the information on the subject of rights configured to output. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the learning model learning the information on the subject of rights configured to output is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 18
Step 2A, Prong 1:
	Claim 18 recites in part:
the fixed output value related to the information on the subject of rights
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. If a human memorized information properly, then they will have the same output every time that they recall the same information.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the learning model learned the information on the subject of rights is configured to output, to a result created by the learning model. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the learning model learned the information on the subject of rights is configured to output, to a result created by the learning model is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 19
Step 2A, Prong 1:
	Claim 19 recites in part:
inserting tracking information into learning model data, wherein the learning model data is data including the learning model
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the tracking would simply be performed by the human remembering who they have recited the information to.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of a tracking information insertion unit. This element is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a tracking information insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 20
Step 2A, Prong 1:
	Claim 20 recites in part:
inserting a use restriction algorithm into learning model data, wherein the learning model data is data including the learning model
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human can simply restrict who to share the information with.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of a use restriction algorithm insertion unit. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 21
Step 2A, Prong 1:
	Claim 21 recites in part:
when the learning model is modified, is configured to put a restriction on the learning model
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a use restriction algorithm. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Regarding claim 22
Step 2A, Prong 1:
	Claim 22 recites in part:
when the learning model is used and a result is created, is configured to put a restriction on the result
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Step 2A, Prong 2:
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a use restriction algorithm. This element is recited at a high-level of generality and amounts to no more than mere generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of a use restriction algorithm insertion unit is recited at a high-level of generality and amounts to no more than mere using a computer as a tool to perform an abstract idea (See MPEP2106.05(f)).
Accordingly, at Step 2B, the additional element does not amount to significantly more than the judicial exception.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Since the information is memorized by a human in the human’s mind, the human has control over the information and can stop memorizing additional information or possible conflicting information.
Regarding claim 23:
Step 2A, Prong 1:
	Claim 23 recites in part: 
learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters;
learning the information on the subject of rights is configured to have a fixed output value related to the information on the subject of rights. 
learning model in light of the learning data,
fixed output value being unchanged by relearning the learning model
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  For example, a human would decide to learn and memorize information such as books and their authors or music pieces and their composers. For example, “forcing the learning model to learn with the learning data imported or received… would be the human reading the information and memorizing it or learning from it.   The limitation “Wherein the learning model learning the information on a subject of rights is configured to have a fixed output value related to the information on a subject of rights” would be the human memorizing the information (books and their authors, publication year, etc.) and then reciting the information. If they memorized the information, then their output for any given question of “who is the author of…” would be fixed. Examiner notes that learning model learning in light of learning data is an inherent byproduct of a human learning and reading information (see above). A fixed output value being unchanged by relearning the learning model also occurs after the human initially learns the information of a subject of rights. When the human is subject to relearning, if the information that they previously learned is correct/the same, there would be no reason for the output to change after relearning.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of: 
“method… accepting input of a learning model,” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model comprising… one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gathering (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“importing or receiving one or more of learning data from the Internet or the external device;” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“forcing the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  
“method… accepting input of a learning model,” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
“the learning model being learned from artificial intelligence” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“the learning model comprising one or more formulae and parameters received from one or more of the following: user input via an input device,” amounts to extra-solution activity that is mere data gathering (See MPEP 2106.05(g)).
“importing from the Internet, and receiving via an external device;” generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“importing or receiving one or more of learning data from the Internet or the external device;” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
“executing, by a computer, a learning engine to force the learning model to learn with the learning data imported or received at the data loader by changing one or more of the formulae and parameters” amounts to adding the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
“storing the learning model forced to learn by the learning engine,” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
“wherein the learning data include information on the subject of rights and data other than the information on the subject of rights.” Amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)). As such, the claim does not integrate the judicial exception into a practical application.  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 3, 6-7, 12, 14, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qian, Chen, Tianchang He, and Rao Zhang. "Deep learning based authorship identification." Report, Stanford University (2017): 1-9 [hereinafter Qian] in view of Krizhevsky, Alex, Ilya Sutskever, and Geoffrey E. Hinton. "Imagenet classification with deep convolutional neural networks." Advances in neural information processing systems 25 (2012): 1097-1105 [hereinafter Krizhevsky] further in view of Prakesh, Shamli. “Neural Networks: Is Your Brain Like A Computer” (2017) [hereinafter Prakesh].
Regarding claim 1, the body of the claim does not bring life to the limitations in the preamble. When reading the preamble in the context of the entire claim, the recitation “digital rights” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Qian teaches a learning apparatus for protecting digital rights, (Siamese network based model for authorship verification; Qian, Abstract) comprising:
a data loader importing or receiving one or more of learning data (Datasets used are the Gutenberg dataset consisting of stories and ebooks from Project Gutenberg and the well-known Reuters_50_50 dataset, each including text, labels, and author names; Qian, §3 Approach, §3.1 Datasets, §3.1.1 Reuters_50_50, §3.1.2 Gutenburg)… and wherein the learning model learning the information on a subject of rights is configured to have a fixed output value related to the information on a subject of rights of the learning model, the fixed output value being unchanged by relearning the learning model (The Siamese network model has an output accuracy of 99.8% on both the C50 and Gutenberg; Qian, Abstract, Table 4.5, §6 Conclusion).
	Examiner notes that the 99.8% accuracy of the Siamese network is on the output of results from a new dataset that the model had not done or tested before from two models, meaning there is a 99.8% chance of the models to have the same output on a brand-new training dataset. The Siamese network is used to verify the consistency of the models. However, an alternative use would simply be to run it on already known outputs. If the model ran on one of the training datasets or a dataset it already trained on, then the model would have 100% accuracy, which implies it has the same output every time (there is only 1 correct output for any given input). There would be a 100% chance of having the same output on a previously trained output. Retraining would allow the model to learn more outputs for possible inputs, but the already-learned input-output pairs would remain the same, given that the input and output of the model are strictly the creator or owner of a work/product.
	Krizhevsky teaches:
a learning model setup unit accepting input of a learning model (layers of a NN take in kernel maps of previous layers; Krizhevsky, §3 Architecture); a learning engine forcing the learning model to learn with the learning data imported or received at the data loader (network spread across two GPUs, resulting in a “columnar” network where columns are not independent; Krizhevsky, §3 Training on Multiple GPUs, Figure 2).
It would have been obvious before the effective filing date to incorporate the learning model accepting multiple inputs including information on a subject of rights as Qian teaches, with the neural network framework that Krizhevsky sets forth. Krizhevsky’s teachings achieved a test error rate of 15.3% which made it the best/lowest error rate in a competition compared to the error rate of the 26.2% error rate of the runner up in the ILSVRC-2012 competition.
	Neither Qian nor Krizhevsky fully and explicitly teach learning model comprising one or more formulae and parameters received from one or more of the following: user input via an input device, importing from the Internet, and receiving via an external device… changing one or more of the formulae and parameters in light of the learning data.
	Prakash teaches:
learning model being learned from artificial intelligence and comprising one or more formulae and parameters received from one or more of the following: user input via an input device, importing from the Internet, and receiving via an external device… changing one or more of the formulae and parameters in light of the learning data (inputs are stimuli, data and objects… in the machine world, inputs come through input devices like keyboards, mouse, scanner, camera, microphone etc. They come in different formats like images, text and structured data… program refers to the intricate set of instructions that lay out what requires to be done with the input… bringing together a set of functions that have to be performed, in a defined order, within defined parameters. Artificial Neural Networks (or ANNs) work exactly like the biological ones. ; Prakash, page 2, 3-4; 1 Input, 5 Program).
	Examiner notes that Prakash teaches that neural networks function as developing human brains and the early stages of brain development, referred to as “model training.” The neural network or area of the brain that gets exposed to more of what is trying to be learned so that the area will be evolved more (Prakesh; page 4, paragraphs 1-3 starting with “Artificial Neural Networks”).
It would have been obvious before the effective filing date to take the teachings of Qian in view of Krizhevsky [hereinafter Qian-Krizhevsky] and combine it with the formula and parameters that are input into the learning model as taught by Prakash because those elements are the basics of any information processing system (Prakash; paragraph 2).
	Regarding claim 12, Qian, in view of Krizhevsky, further in view of Prakash [hereinafter Qian-Krizhevsky-Prakash], teaches all the limitations and motivations of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12.
Regarding claim 23, Qian-Krizhevsky-Prakash, teaches all the limitations and motivations of claim 1 in apparatus form rather software form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 23.
Regarding claim 3, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. 
Qian further teaches:
wherein each of the data other than the information on a subject of rights among the learning data is paired with the information on a subject of rights (Datasets includes text, labels, and author names; Qian, §3 Approach, §3.1.1 Reuters_50_50, §3.1.2 Gutenberg, https://archive.ics.uci.edu/ml/datasets/Reuter, https://www.gutenberg.org/wiki/Main), 
and wherein every time the learning model learns the data other than the information on a subject of rights in the learning engine, the learning model also learns the information on a subject of rights (Datasets includes text, labels, and author names; Qian, §3 Approach, §3.1.1 Reuters_50_50, §3.1.2 Gutenberg, https://archive.ics.uci.edu/ml/datasets/Reuter, https://www.gutenberg.org/wiki/Main).
	Examiner’s note: 
Qian teaches datasets that have text and labels that are either already created, or applied by author before training. The Reuters_50_50 dataset also includes author names for each of the texts.
	Regarding claim 14, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 3 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14.
	Regarding claim 6, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Qian further teaches:
wherein the learning model learning the information on a subject of rights is configured to output, for an input value related to a subject of rights, the fixed output value related to the information on a subject of rights (The Siamese network model has an output accuracy of 99.8% on both the C50 and Gutenberg; Qian, Abstract, Table 4.5, §6 Conclusion).
	Examiner notes that according to Qian, the models take in input and are configured it have output related to the information on a subject of rights. It is obvious that the output is related to the information on a subject of rights as the consistency of author verification and identification by the models is what the Siamese network is measuring. The 99.8% accuracy of the Siamese network is on the output of results from a new dataset that the model had not done or tested before from two models, meaning there is a 99.8% chance of the models to have the same output on a brand-new training dataset. The Siamese network is used to verify the consistency of the models. However, an alternative use would simply be to run it on already known outputs. If the model ran on one of the training datasets or a dataset it already trained on, then the model would have 100% accuracy, which implies it has the same output every time (there is only 1 correct output for any given input). There would be a 100% chance of having the same output on a previously trained output.
Regarding claim 17, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 6 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 17.
	Regarding claim 7, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Qian further teaches:
wherein the learning model learned the information on a subject of rights is configured to output, to a result created by the learning model, the fixed output value related to the information on a subject of rights. (The Siamese network model has an output accuracy of 99.8% on both the C50 and Gutenberg; Qian, Abstract, Table 4.5, §6 Conclusion).
	Examiner notes that according to Qian, the models take in input and are configured it have output related to the information on a subject of rights. It is obvious that the output is related to the information on a subject of rights as the consistency of author verification and identification by the models is what the Siamese network is measuring. The 99.8% accuracy of the Siamese network is on the output of results from a new dataset that the model had not done or tested before from two models, meaning there is a 99.8% chance of the models to have the same output on a brand-new training dataset. The Siamese network is used to verify the consistency of the models. However, an alternative use would simply be to run it on already known outputs. If the model ran on one of the training datasets or a dataset it already trained on, then the model would have 100% accuracy, which implies it has the same output every time (there is only 1 correct output for any given input). There would be a 100% chance of having the same output on a previously trained output.
Regarding claim 18, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 7 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 18.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian-Krizhevsky-Prakash, further in view of Iqbal, Ridwan Al. "Using feature weights to improve performance of neural networks." arXiv preprint arXiv:1101.4918 (2011) [hereinafter Iqbal].
	Regarding claim 2, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Iqbal teaches the learning data include a weight value related to each learning, and wherein a weight value for learning of the information on a subject of rights is higher than a weight value for learning of the data other than the information on a subject of rights among the learning data.
	Iqbal teaches:
wherein the learning data include a weight value related to each learning (ranking based on importance towards the learning… more important features have higher probability of a larger initial weight; Iqbal, §1 Introduction).
Examiner notes that it would have been obvious before the effective filing date to apply the concept of higher ranked or weighted inputs for more important features as taught by Iqbal, and give higher weights to information on a subject of rights. If information on a subject of rights was a more important feature, as taught by Qian, than it would have a higher weight.
Regarding claim 13, Qian-Krizhevsky-Prakash, further in view of Iqbal [hereinafter Qian-Krizhevsky-Prakash-Iqbal], teaches all the limitations and motivations of claim 2 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 13.
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qian-Krizhevsky-Prakash, further in view of Matlab “MDL.” Predict Labels Using Discriminant Analysis Classification Model – MATLAB (2017) [hereinafter Matlab].
	Regarding claim 4, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. 
Matlab teaches:
learning model consisting of an area that can be learned later and an area that cannot be learned later (predict(Mdl, X): predict function has Mdl and X arguments as inputs; Matlab).
Examiner notes that the Mdl input is a model that is returned by another function: fitcdiscr. The Mdl input is not meant to be modified. Mdl is not meant to be learned by the predict(Mdl, X) function call, as it the output of another function, and has already been learned. The X input is the predictor data that is meant to be classified and learned with the predict(Mdl, X) function call. Thus Mdl is the area that cannot be learned later, and X is the area that can be learned later.
It would have been obvious at the time of invention to use a function with a similar framework set forth by the predict(Mdl, X) function of Matlab and have information on a subject of rights be an area that cannot be learned later.
	Regarding claim 15, Qian-Krizhevsky-Prakash, further in view of Matlab [hereinafter Qian-Krizhevsky-Prakash-Matlab], teaches all the limitations and motivations of claim 4 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 15.
	Regarding claim 5, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Qian-Krizhevsky-Prakash-Iqbal further teaches:
 wherein the learning data include a weight value for each learning (ranking based on importance towards the learning… more important features have higher probability of a larger initial weight; Iqbal, §1 Introduction).
Examiner notes that Iqbal teaches the weights and rankings are based on importance. It would have been obvious before the effective filing date that if the importance of information on a subject of rights did not change for the learning model between each relearning as described by the applicant, then the ranking would not change either.
Regarding claim 16, Qian-Krizhevsky-Prakash-Iqbal teaches all the limitations and motivations of claim 5 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 16.
Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qian-Krizhevsky-Prakash, further in view of Liu, Qiong, Reihaneh Safavi-Naini, and Nicholas Paul Sheppard. "Digital rights management for content distribution." Proceedings of the Australasian information security workshop conference on ACSW frontiers 2003-Volume 21. (2003) [hereinafter Liu].
	Regarding claim 8, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Liu further teaches:
further comprising: a tracking information insertion unit inserting tracking information into learning model data (Microsoft Windows Media Player has an embedded globally unique identifier that can be used to track users; Liu, §6 Consumer Concerns, Privacy and Anonymity), wherein the inserted tracking information is configured for identifying a distribution route of the learning model when the learning model is distributed, wherein the learning model data is data including the learning model and the tracking information unit (distributor provides distribution channels, such as an online shop or a web retailer… protected content is transferred to the distribution server… to access various digital content… consumer has to install different plug-ins and vendor-specific applications; Liu; §2.1.1 A Typical DRM Model, paragraphs 5-6, §2.1.3 Plug-Ins) and is stored in the storage (each license is bound to a unique playback device, so the license is stored in one device; Liu, §4.4 Individualization, paragraph 1). 
	Examine notes that Liu teaches that Microsoft Windows Media Player has an embedded globally unique identifier that can be used to track users. Each time a user requires access to digital content, the system captures unique hardware identifiers that directly links to the user’s identity. This reads on the applicant’s claims because this in turn allows Microsoft to track how its digital content is being distributed.
	It would be obvious at the time of invention to apply the global unique identifier to track users taught by Liu to the invention by tracking learning model data.
Regarding claim 19, Qian-Krizhevsky-Prakash, further in view of Liu [hereinafter Qian-Krizhevsky-Prakash-Liu] teaches all the limitations and motivations of claim 8 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 19.
	Regarding claim 9, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Liu further teaches:
The learning apparatus for protecting digital rights according to claim 1, further comprising: a use restriction algorithm insertion unit inserting a use restriction algorithm into learning model data, wherein the use restriction algorithm, when executed by the computer, configures the computer to restrict use of the learning model by those receiving the learning model when it is distributed (when the digital content is accessed in a compliant user device, the user’s player checks usage restrictions… if the amount of annotation watermarks does not comply with the counting usage, the devices will not perform the request; Liu; §4.5 Digital Watermarking, paragraph 3), wherein the learning model data is data including the learning model (digital signatures used for non-repudiable rights issuing… player application can verify correctness of usage of rights and keep signature as a proof of rights purchase… tamper resistance technology can be employed to prevent tampering with rights entitlement functions; Liu, §4 Security in DRM, §4.3.2 Digital Signatures and One-way Hash Functions, §4.6 Tamper Resistance) and the use restriction algorithm and is stored in the storage unit (each license is bound to a unique playback device, so the license is stored in one device; Liu, §4.4 Individualization, paragraph 1).
	Examiner notes that Liu teaches that digital signatures can verify usage rights, and also provide proof of purchase. Liu further teaches tamper resistance systems where end users cannot be assumed to be trusted.
	It would be obvious at the time of invention to apply the digital signature and tamper resistance abilities taught by Liu to the invention by having a restriction algorithm in the learning model data in order to prevent unwanted modifications and tampering.
Regarding claim 20, Qian-Krizhevsky-Prakash-Liu teaches all the limitations and motivations of claim 9 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 20.
	Regarding claim 10, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Liu further teaches:
The learning apparatus for protecting digital rights according to claim 9, wherein the use restriction algorithm, when the learning model is modified, is configured to put a restriction on the learning model (digital signatures used for non-repudiable rights issuing… player application can verify correctness of usage of rights and keep signature as a proof of rights purchase… tamper resistance technology can be employed to prevent tampering with rights entitlement functions; Liu, §4 Security in DRM, §4.6 Tamper Resistance). 
	Examiner notes that Liu teaches that digital signatures can verify usage rights, and also provide proof of purchase. Digital signatures would apply a restriction of someone other than the authorized user attempts to use the software. Liu further teaches tamper resistance systems where end users cannot be assumed to be trusted.
	It would be obvious at the time of invention to apply the digital signature and tamper resistance abilities taught by Liu to the invention by restricting the learning model if modifications are attempted.
Regarding claim 21, Qian-Krizhevsky-Prakash-Liu teaches all the limitations and motivations of claim 10 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 21.
	Regarding claim 11, Qian-Krizhevsky-Prakash teaches all the limitations and motivations of claim 1, as discussed above. Liu further teaches:
The learning apparatus for protecting digital rights according to claim 9, wherein the use restriction algorithm, when the learning model is used and a result is created, is configured to put a restriction on the result (digital signatures used for non-repudiable rights issuing… player application can verify correctness of usage of rights and keep signature as a proof of rights purchase… tamper resistance technology can be employed to prevent tampering with rights entitlement functions; Liu, §4 Security in DRM, §4.6 Tamper Resistance). 
	Examiner notes that Liu teaches that digital signatures can verify usage rights, and also provide proof of purchase. Digital signatures would apply a restriction of someone other than the authorized user attempts to use the software. Liu further teaches tamper resistance systems where end users cannot be assumed to be trusted.
	It would be obvious at the time of invention to apply the digital signature and tamper resistance abilities taught by Liu to the invention by restricting the results from modification.
Regarding claim 22, Qian-Krizhevsky-Prakash-Liu teaches all the limitations and motivations of claim 11 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                            
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128